J-A19031-17

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA               :      IN THE SUPERIOR COURT OF
                                           :            PENNSYLVANIA
              v.                           :
                                           :
LAWRENCE BLOODSAW,                         :
                                           :
                   Appellant               :          No. 3101 EDA 2016

               Appeal from the Judgment of Sentence May 5, 2016
              in the Court of Common Pleas of Philadelphia County,
               Criminal Division, No(s): CP-51-CR-0012106-2015

BEFORE: BENDER, P.J.E., DUBOW and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                        FILED AUGUST 21, 2017

        Lawrence Bloodsaw (“Bloodsaw”), appeals from the judgment of

sentence imposed following his conviction of robbery.1 We affirm.

        On October 15, 2015, Devon Henderson (“Henderson”) was in the

Point Breeze neighborhood of Philadelphia. Henderson was carrying a black

plastic bag containing a PlayStation 3 gaming console, six video games, and

two controllers.    As Henderson exited a store, Bloodsaw rode up on his

bicycle, grabbed the black plastic bag out of Henderson’s hands, and rode

away.

        Henderson chased after Bloodsaw, but lost sight of him after five

minutes.     Henderson then called the police.   A police officer arrived and

drove Henderson around looking for Bloodsaw.          Henderson pointed out

Bloodsaw in front of a house on Fitzwater Street, where the police officer



1
    See 18 Pa.C.S.A. § 3701(a)(1)(v).
J-A19031-17


recovered the black plastic bag.    However, one of the games was missing

and the PlayStation and one of the controllers no longer worked.

      Bloodsaw was arrested and charged with robbery, theft by unlawful

taking, and receiving stolen property. The case proceeded to a bench trial,

after which, the trial court found Bloodsaw guilty of robbery and not guilty of

theft by unlawful taking and receiving stolen property. On May 5, 2016, the

trial court sentenced Bloodsaw to two to four years in prison, followed by

three years of probation. Bloodsaw filed a Motion for Reconsideration. The

Motion was denied by operation of law. Thereafter, Bloodsaw filed a timely

Notice of Appeal.2

      On appeal, Bloodsaw raises the following questions for our review:

      A. Was not the evidence insufficient as a matter of law to
      convict [Bloodsaw] of robbery after the trial court found
      [Bloodsaw] not guilty of theft and receiving stolen property, and
      also where there was insufficient evidence of any force
      threatened or used?

      B. Did not the [trial] court abuse its discretion and impose an
      excessive sentence by sentencing [Bloodsaw] above the
      aggravated range of the sentencing guidelines where it gave no
      reason for the departure other than [Bloodsaw’s] prior record
      and where the Commonwealth recommended a guideline
      sentence?

Brief for Appellant at 4.

      In his first claim, Bloodsaw contends that the evidence was insufficient

to sustain his conviction for robbery.    Id. at 14.    Specifically, Bloodsaw


2
   Because the trial court judge retired, a Pa.R.A.P 1925(b) order was not
filed.


                                   -2-
J-A19031-17


argues that the trial court rendered an inconsistent verdict and thus his

robbery conviction cannot stand. Id. at 14, 22. Bloodsaw asserts that by

finding him not guilty of theft, a predicate offense of robbery, the evidence is

insufficient to support the robbery conviction. Id. at 14, 15, 17-18, 19, 22.

Bloodsaw further claims that there was no evidence to support the robbery

conviction because no force was used in taking the bag. Id. at 22-25.

      Our standard for review for a sufficiency of the evidence claim is as

follows:

      When reviewing a sufficiency of the evidence claim, an appellate
      court, viewing the evidence and reasonable inferences in the
      light most favorable to the Commonwealth as the verdict winner,
      must determine whether the evidence was sufficient to enable
      the fact-finder to find that all elements of the offense were
      established beyond a reasonable doubt.

Commonwealth v. Hawkins, 701 A.2d 492, 499 (Pa. 1997).

      “A person is guilty of robbery, if, in the course of committing a theft,

he … physically takes or removes property from the person of another by

force however slight[.]”   18 Pa.C.S.A. § 3701(a)(1)(v).      “Any amount of

force applied to a person while committing a theft brings that act within the

scope of the robbery statute.” Commonwealth v. Bedell, 954 A.2d 1209,

1213 (Pa. Super. 2008) (citation omitted).      “This force may be actual or

constructive. Actual force is applied to the body; constructive force is use of

threatening words or gestures, and operates on the mind.” Id. (citations

omitted). “The degree of force used to commit a robbery is immaterial, so




                                  -3-
J-A19031-17


long as it is sufficient to separate the victim from the property.”

Commonwealth v. Brown, 484 A.2d 738, 740 (Pa. 1984).

      Here, Bloodsaw, while riding his bicycle, grabbed Henderson’s black

plastic bag out of his hands and rode away. N.T., 2/22/16, at 9-10. Thus,

the evidence was sufficient to demonstrate Bloodsaw took the bag with some

force, however slight.   See Bedell, 954 A.2d at 1215 (holding that where

appellant took a wallet out of the victim’s hands, the evidence was sufficient

to support a robbery conviction under § 3701(a)(1)(v), as the victim was

aware of the taking, which was accomplished with force, however slight);

see also Commonwealth v. Jones, 771 A.2d 796, 799 (Pa. Super. 2001)

(stating “a purse snatcher … is guilty of robbery as the victim is aware of the

force.”).

      Further, the fact that the verdicts were inconsistent is not grounds for

reversal. See Commonwealth v. Houck, 102 A.3d 443, 451 (Pa. Super.

2014) (noting that “Pennsylvania law permits inconsistent verdicts, provided

sufficient evidence supports the conviction.”); see also Commonwealth v.

Miller, 35 A.3d 1206, 1213 (Pa. 2012) (stating “an acquittal cannot be

interpreted as a specific finding in relation to some of the evidence, and that

even where two verdicts are logically inconsistent, such inconsistency cannot

be grounds for a new trial or for reversal.”). Thus, viewing the evidence in

the light most favorable to the Commonwealth as verdict winner, the

evidence was sufficient to support Bloodsaw’s robbery conviction.



                                  -4-
J-A19031-17


      In his second claim, Bloodsaw challenges the discretionary aspects of

his sentence. See Brief for Appellant at 10-11, 25.

      An appellant challenging the discretionary aspects of the
      sentence must invoke this Court’s jurisdiction by satisfying a
      four-part test:

      [W]e conduct a four-part analysis to determine: (1) whether
      appellant has filed a timely notice of appeal, see Pa.R.A.P. 902
      and 903; (2) whether the issue was properly preserved at
      sentencing or in a motion to reconsider or modify sentence, see
      Pa.R.Crim.P. [720]; (3) whether the appellant’s brief has a fatal
      defect, Pa.R.A.P. 2119(f); and (4) whether there is a substantial
      question that the sentence appealed from is not appropriate
      under the Sentencing Code, 42 Pa.C.S.A. § 9781(b).

                                     ***

      The determination of what constitutes a substantial question
      must be evaluated on a case-by-case basis.          A substantial
      question exists only when the appellant advances a colorable
      argument that the sentencing judge’s actions were either: (1)
      inconsistent with a specific provision of the Sentencing Code; or
      (2) contrary to the fundamental norms which underlie the
      sentencing process.

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010)

(quotation marks and some citations omitted).

      Here, Bloodsaw filed a timely Notice of Appeal, raised his claim in a

timely Motion for Reconsideration, and included a Rule 2119(f) Statement in

his brief.   Bloodsaw’s claim that the trial court “double counted” his prior

criminal history when imposing an excessive sentence above the aggravated

range raises a substantial question. See Commonwealth v. Goggins, 748

A.2d 721, 728 (Pa. Super. 2000) (stating that double counting the




                                  -5-
J-A19031-17


defendant’s prior record raises a substantial question). Thus, we will review

Bloodsaw’s sentencing claim.

      Our standard of review is as follows:

      Sentencing is vested in the discretion of the trial court, and will
      not be disturbed absent a manifest abuse of that discretion. An
      abuse of discretion involves a sentence which was manifestly
      unreasonable, or which resulted from partiality, prejudice, bias,
      or ill will. It is more than just an error in judgement.

Commonwealth v. Downing, 990 A.2d 788, 792-93 (Pa. Super. 2010)

(citation omitted).

      When imposing a sentence, the sentencing court is required to
      consider the sentence ranges set forth in the Sentencing
      Guidelines, but it not bound by the Sentencing Guidelines. The
      court may deviate from the recommended guidelines; they are
      merely one factor among many that the court must consider in
      imposing a sentence. A court may depart from the guidelines if
      necessary, to fashion a sentence which takes into account the
      protection of the public, the rehabilitative needs of the
      defendant, and the gravity of the particular offense as it relates
      to the impact on the life of the victim and the community. When
      a court chooses to depart from the guidelines however, it must
      demonstrate on the record, as a proper starting point, his
      awareness of the sentencing guidelines. Further, the court must
      “provide a contemporaneous written statement of the reason or
      reasons for the deviation from the guidelines.” 42 Pa.C.S.A.
      § 9721(b).

      When reviewing a sentence outside of the guideline range, the
      essential question is whether the sentence imposed was
      reasonable. An appellate court must vacate and remand a case
      where it finds that “the sentencing court sentenced outside the
      sentencing guidelines and the sentence is unreasonable.” 42
      Pa.C.S.A. § 9781(c)(3). In making a reasonable determination,
      a court should consider four factors:

            (1) The nature and circumstances of the offense and
            the history and characteristics of the defendant.



                                  -6-
J-A19031-17


            (2)   The opportunity of the sentencing court to
            observe the defendant, including any presentence
            investigation.

            (3)  The findings upon which the sentence was
            based.

            (4) The guidelines promulgated by the commission.

      A sentence may be found unreasonable if it fails to properly
      account for these four statutory factors. A sentence may also be
      found unreasonable if the sentence was imposed without express
      or implicit consideration by the sentencing court of the general
      standards applicable to sentencing. These general standards
      mandate that a sentencing court impose a sentence “consistent
      with the protection of the public, the gravity of the offense as it
      relates to the impact on the life of the victim and on the
      community, and the rehabilitative needs of the defendant.” 42
      Pa.C.S.A. § 9721(b).

Commonwealth v. Sheller, 961 A.2d 187, 190-91 (Pa. Super. 2008).

(quotation marks and some citations omitted).

      Bloodsaw asserts that the trial court imposed an excessive sentence

since there were no aggravating circumstances surrounding the commission

of the crime. Brief for Appellant at 25. Bloodsaw also claims that the trial

court is not permitted to consider his criminal record as a matter separate

from his prior record score and that the court relied almost exclusively upon

his prior criminal history. Id. at 25, 27, 29.

      Here, the trial court considered the pre-sentence investigation report.

See N.T., 5/5/16, at 2; see also Downing, 990 A.2d at 794 (Pa. Super.

2010) (stating “where a trial court is informed by a pre-sentence report, it is

presumed that the court is aware of all appropriate sentencing factors and



                                  -7-
J-A19031-17


considerations, and that where the court has been so informed, its discretion

should not be disturbed”) (quotation marks and citations omitted). Further,

the trial court considered the sentencing guidelines, Bloodsaw’s extensive

criminal history, and rehabilitative needs, including crimes committed while

on probation. See N.T., 5/5/16, at 3-6. Moreover, contrary to Bloodsaw’s

claim, the trial court acted within its discretion in considering Bloodsaw’s

criminal history.   See Commonwealth v. Griffin, 804 A.2d 1, 10 (Pa.

Super. 2002) (stating that a sentencing court properly “consider[ed]

appellant’s criminal history as a matter separate from his prior record score”

when imposing a sentence that deviates from the guidelines); see also

Commonwealth v. Mills, 496 A.2d 752, 753-54 (Pa. Super. 1985) (stating

that courts are allowed to consider prior conviction history, along with

previous unsuccessful attempts to rehabilitate, among other factors in

rendering a sentence).      Thus, we conclude that the sentence is not

unreasonable and the trial court did not abuse its discretion. See Sheller,

961 A.2d at 191-92 (stating that the trial court did not abuse its discretion in

imposing a sentence beyond the aggravated range where the court

considered the pre-sentence investigation report, sentencing guidelines,

protection of the public, and the appellant’s rehabilitative needs).

      Judgment of sentence affirmed.




                                  -8-
J-A19031-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/21/2017




                          -9-